 In the Matter Of KINGSTONPRODUCTSCORPORATIONandUNITED STEEL-WORKERS.OF'AMERICA, LOCAL UNION1312 (C. I.0.)Case No. R-4177.-Decided September 25, 1942Jurisdiction:steel and electrical parts and assemblies manufacturing industry.Investigation and Certification of Representatives:existence of,question: dis-pute as to which of two unions having contracts with the Company representedcertain employees who performed work similar in nature to that performed byemployees in departmental unit previously found appropriate by the Board, butwho, were located in-other parts of the plant ; existing contract not urged asbar to; election necessary.UnitAppropriatefor CollectiveBargaining:all platers, polishers, buffers, andhelpers, excluding supervisory and clerical employees ; employees performingfour specific jobs-bright-dipping in the fuse department,' a Bullard-Dunncleaning process, the operation of a belt sander running over a polishing wheelto remove burrs- from fuse bodies, and the wiping and inspecting of rollerskates after they were, polished-held to be within the appropriate unit.Mr., Marlc E. Zimnmerer,of Kokomo, Ind., for the Company.Mr. James Robb,of Indianapolis, Ind,Mr. Marley E. PurvisandMr. Mark B. Conner,of Kokomo, Ind., andMr. Estie Bell,of Gal-veston. Ind., for the Steelworkers.Mr. Ray KelsayandMr. Walter Bennett,of Cincinnati, Ohio, forthe Metal Polishers.Miss Grace MeEldowney,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION -STATEMENT OF THE CASE-Upon petitionduly filed byUnited Steelworkers of America, LocalUnion 1312 (C. I. 0.), herein called the Steelworkers,alleging that a,question affecting commerce had arisen concerning the representationof employees of Kingston Products Corporation,Kokomo, Indiana,herein called the Company, the NationalLaborRelations Board, hereincalled the Board,provided for an appropriate hearing upon-due noticebefore Robert D: Malarney,TrialExaminer.Said hearing was heldat Kokomo, Indiana, on,August 20,1942:The Company,the Steel-workers,' and MetalPolishers, Buffers,Platers,and Helpers-Interna-'44 N L R B, No 844S7498-42-vol 44--31481 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDtional Union, Local No. 24, herein called the Metal Polishers, appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings, made at the hear-ing, are free from prejudicial error and are hereby affirmed.Upon the entire record of the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYKingston Products Corporation is an Indiana corporation whichhas its principal office and place of business in Kokomo, Indiana. AtitsKokomo plant, the only plant involved in this preceeding, theCompany is engaged in the manufacture of steel and electrical partsand assemblies.'Approximately 85 percent of the raw materialsused by the Company, valued at not less than $1,000,000, comes fromsources outside the State,of Indiana, and approximately 95 percentof its products, also valued at not less than $1,000,000, is shipped topoints outside the State.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of American2 Local Union 1312, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.Metal Polishers, Buffers, Platers, and Helpers International Union,Local No. 24, is a labor organization affiliated with the' AmericanFederation of Labor, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn July 31, 1940, the Board issued a Decision, Direction of Elec-tion, and Order, in which it directed an election among the platers,polishers, and helpers in the Company's plating and polishing depart-of the election held pursuant to the Direction, the Board issued aSupplemental Decision and Certification of Representatives, findingthat such employees constitute an appropriate bargaining unit and_1 SeeMatter of Kingston ProductsCompanyandInternattional Brotherhood of Electnacalll'orAers,affiliated withthe A. F of L.,25 N L. R B 1158 At thehearing in the presentcase, the general manager ofthe Companytestifiedthat therehad been no material changein the Company's operations since the prior proceeding,except for a change from commer-cial goodsto warmaterials2Foi merly Steel WorkersOrganizing Committee.225 N L. R. B. 1158. KINGSTON PRODUCTS CORPORATION483zertifying' theMetal Polishers as their bargaining representative 4On September 22, 1941, the Company entered into a contract withtheMetal Polishers, recognizing that organization as the exclusivebargainingagency for all its metal polishers, buffers, platers, andhelpers.Although this contract, as amended on June 8, 1942, is nowin effect, it is not urged by any of the parties as a bar to the presentproceeding.All other production employees at the plantare repre-sented by the Steelworkers, with which the Company also has acontract.-Early in1942, a questionarose as to- which union represented cer-tain employees who performed worksimilar innature to that per-formed in the polishing and plating department, but who were locatedin other parts of the Company's plant.Because of a threatenedstrike, the dispute was referred by the Office of ProductionManage-ment to the Conciliation Service of the United States Department ofLabor, by which agency it was certified to-the National War LaborBoard.The NationalWar Labor Board thereafter recommendedthat the matter be submitted to this Board.Thereupon, in July 1942,the Steelworkers, in order to present the issue to the Board, filed itspetition herein, alleging that it represented 13 of 18 employees in theunit for which the Metal Polishers had previously been certified.A statement of the Regional Director introduced in evidence at thehearing, and a statementof the TrialExaminermade at thehearing,indicatethat the Steelworkers represents a substantialnumber ofemployeesin theunit hereinafterfound to be appropriate.5We find thata questionaffecting -commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and(7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITAt the hearing, the Company, the Steelworkers, and the MetalPolishers stipulated that all platers, polishers, buffers, and helpers,excluding supervisory and clerical employees, wherever such platers,polishers, buffers, and helpers are found in the plant, constitute an427N L R B 915The Regional Director reported that the Steelworkers had submitted to him 13 mem-bership cards in the Steel Workers Organizing Committee,herein called the SW 0 C, ofwhich 2 were dated in 1937,1 in 1938, 2 in 1940, and 8 in 1941,All 13 cards bore appai-ently genuine original signaturesSince the Company had refused to submit its pay to]]the cards were not checked against a list of employees in tlie'I alleged unit.The MetalPolishers were not requested to submit evidence of membership,since it is a party to anexisting collective bargaining agreement covering employees in the alleged unitAt the hearing, the Trial-Examiner stated that the Steelworkers had submitted to lion11 membership cards in the S. W. O. C,all dated during August 1942All 11'cards boreapparently genuine original signatures of individuals whose names,appeared on the cardspreviously-submittedto tl.eRegional Director 484DECISIONSOF NATIONALLABOR RELATIONS BOARDappropriate unit. In this unit they would include, in addition to theemployees in the unit previously found appropriate by the Board,'employees performing similar work in other parts of the plant.'Since the inclusion of employees performing four specific jobs hasheretofore been a matter of dispute, the parties, while agreeing thatsuch employees should be in the above-described unit, have asked theBoard to determine the question.The jobs on, which these employeesare or will be employed are as follows : bright-dipping in the fuse-assembly department, a Bullard-Dunn cleaning process, the operationof a belt sander running over a polishing wheel to remove burrs fromfuse bodies, and the 'wiping and inspection of roller skates after theyare polished.,We find that such employees fall within the classifica-tions of employees constituting the unit herein found appropriate.We find that all platers, polishers, buffers, and helpers, employed bythe Company at its Kokonno plant, excluding supervisory and clericalemployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.During the hear-ing, the parties agreed on 21 named 'employees, all of whom haveworked, in the polishing and plating department since January 1, ,1942, as being eligible to vote in the appropriate unit.However, inaccordance with our practice, we shall direct that the employees ofthe Company eligible to vote in the election shall be those in theappropriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein, sub-ject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the powers vested in, the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National Labor.RelationsBoardRules and,Regulations-Series 2, asamended, it ishereby.DIRECTEDthat, as part of the 'investigation to ascertain representa-tives for the purposes of collective bargaining with Kingston ProductsCorporation, Kokomo, Indiana,an electionby secret ballot shall be9"The polishers,platers, and helpeis in the polishing and plating department of KingstonProducts Corporation,Kokomo, Indiana,excluding foremen " 27 N L R B. 91.7Appaiently no such work nas being-done outside of the polishing and plating depart!orient at'the time of the Board's-previous decision KINGSTON PRODUCTS CORPORATION485conducted as early as possible, but not later than thirty (30) daysfrom the date of, this Direction, under the direction and supervision ofthe Regional Director for the Eleventh Region, acting in this matteras agent for the National Labor Relations Board, and subject to-ArticleIII, Section 9, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding 'the date ofthis Direction, including any such employees who did not work duringsaid pay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarily laidoff,but excluding any who have since quit or been discharged forcause, to determine whether they desire to be represented by UnitedSteelworkers of America, Local Union 1312 (C. I. 0.), or by MetalPolishers, Buffersi Platers, and Helpers International Union, LocalNo. 24, for the purposes of collective bargaining, or by neither. ,